Citation Nr: 0000945	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for headache disorder 
currently assigned a non-compensable evaluation.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for irritable colon 
syndrome.

5.  Entitlement to service connection for rash due to an 
undiagnosed illness.

6.  Entitlement to service connection for joint and bone pain 
due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
June 1991.  His service included active duty in the Southwest 
Asia theater of operations during the Persian Gulf War from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is 
currently manifested by pulmonary function test results of 
Forced Expiratory Volume in one second (FEV-1) 95 percent and 
FEV-1/Forced Vital Capacity (FVC) 96 percent, controlled by 
inhalational therapy.

2.  The veteran's headache disorder is not characteristic of 
prostrating attacks averaging one in two months over several 
months.

3.  The claims of entitlement to service connection for 
hypothyroidism and irritable colon syndrome are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.

4.  There are no objective indications of a rash and joint 
and bone pain as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97 
Diagnostic Code 6602 (1999).

2.  The criteria for a compensable evaluation for headache 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.124(a), Diagnostic Code 8100 
(1999).

3.  The claims of entitlement to service connection for 
hypothyroidism and irritable colon syndrome are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Compensation may not be paid for a rash and joint and 
bone pain as an undiagnosed illness in a Persian Gulf War 
veteran.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 
C.F.R. § 3.317 (1999); VAOPGCPREC 4-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Bronchial Asthma

Service medical records at enlistment show that the veteran 
had no abnormalities of his respiratory system.  

The veteran's medical history at enlistment indicated he had 
never had asthma, pain or pressure in the chest, or a chronic 
cough.  The examination report showed normal lungs, chest and 
sinuses.

From February 1988 to May 1990 the veteran was intermittently 
diagnosed with viral upper respiratory infection, viral 
syndrome or mild bronchitis upon complaints, of coughing, 
sore throat and headaches. 

In-service chest x-rays in April and June 1990 showed the 
lung fields were clear with no evidence of active 
inflammatory disease.

VA examination in August 1997 showed the veteran's lungs were 
clear.  There were no rales, rhonchi or rubs.  The examiner 
noted that the veteran has a history of bronchial asthma and 
he occasionally uses inhalers.  The diagnosis was mild 
asthma.  It was noted in the VA mental disorder examination 
report of August 1997 that inhalers were helping the 
veteran's asthmatic condition in that he was having fewer 
asthmatic attacks.  A pulmonary function test was conducted 
and it revealed the veteran's FVC was 99 percent, his FEV-1 
was 95 percent and his FEV-1/FVC was 96 percent. 

In his notice of disagreement filed in March 1998 the veteran 
stated that his bronchial asthma condition is more than 10 
percent disabling.  He also stated that he is suffering from 
a condition where his lungs only absorb 60 percent oxygen.

Headache disorder

Service medical records show that the veteran had complaints 
of headaches intermittently from March 1988 to March 1990.  
During this period, however, there was no diagnosis of a 
headache disorder.  The diagnoses were viral upper 
respiratory infection, viral syndrome or mild bronchitis and 
the headaches were associated with these diagnoses.  

Service medical records of April 1990 and November 1990 show 
a diagnosis of headache.  On April 3, 1990 the veteran 
complained of having a bitemporal migraine headache since the 
previous night and the diagnosis was tension headache versus 
common migraine.  He was prescribed Midrin.  On April 5, 1990 
he complained of having headache, dry cough and congestion 
for one month.  His previous medications were continued, 
including Midrin.  In November he complained of bitemporal 
migraine headache which he stated was extremely bad the night 
before.  He reported vomiting; and, it was noted that he had 
a history of headaches while stationed in Germany.  

At his VA examination in August 1997 the veteran complained 
of having headaches once or twice a week.  Upon examination 
of the head, there was no headache disorder noted.  In 
pertinent part, the diagnosis was Persian Gulf Syndrome such 
as skin rashes, fatigue, headaches, joint and bone pain and 
weight loss.

The veteran contends in his notice of disagreement that his 
headaches are more severe than was indicated on the rating 
decision.  He stated that he suffers several severe headaches 
a month to a point that he loses his eyesight, his arms 
tingle and they put him in a "prostrating condition."

Hypothyroidism and Irritable Colon Syndrome

Service medical records at enlistment show no evidence of 
hypothyroidism or irritable colon syndrome.  

Service medical records of March 1989 reveal that the veteran 
was seen at the hospital emergency room with complaints that 
he had nausea and vomiting for five hours.  He reported 
intermittent lower abdominal pain, chills and a headache.  On 
examination the abdomen was soft, non-tender and there was no 
mass or organomegaly.  He was diagnosed with gastroenteritis.  
In March 1990 the veteran complained, inter alia, of having 
diarrhea for three days.  He was diagnosed with upper 
respiratory infection.

The August 1997 VA examination revealed that the veteran had 
a history of hypothyroidism.  The examiner noted that he has 
the easy fatigability and gastrointestinal symptoms of very 
soft stool.  He has a decreased levothyroxine thyroxine (T4) 
and an increased thyroid-stimulating hormone (TSH).  His 
mental assessment was within normal limits.  The examiner 
further noted that he does not have nervous or cardiovascular 
symptoms.  He does not show any myxedema.  He is on 
continuous medications.

The veteran contends that his exposure to depleted uranium in 
the Persian Gulf caused his hypothyroidism.  Further, he 
stated that he experienced numerous x-rays as a result of his 
lung condition and, according to the veteran, VA Medical 
Center (MC) doctors, have said that this leads to things like 
fatigue and hypothyroidism.

The veteran further contends that he continues to have 
several colon problems such as bleeding and frequent loose 
stools.  He stated that he has been through numerous tests at 
VA for his colon problems and has not been diagnosed.

Upon VA examination of his digestive system in August 1997, 
the veteran denied any problems with nausea, vomiting, 
diarrhea or constipation.  The examiner noted that the 
veteran's stools were very soft and almost diarrhea-like.  
The veteran reported that he notices blood in his stool 
daily.  Examination further revealed no hemorrhoid problems 
with the exception of a history of hematemesis or melena.  
The abdomen was soft, non-tender and there was no 
organomegaly.  The diagnosis was irritable bowel syndrome as 
evidenced by the endoscopy and soft, almost diarrhea-like 
stool with occasional blood.

Rash, Joint Pain and Bone Pain 

Service medical records at enlistment indicated that the 
veteran was allergic to some detergents which cause a skin 
rash.  All other references to the veteran's skin at 
enlistment revealed no abnormalities or disease.  

In January 1990 the veteran complained of a rash on his 
forehead.  He reported that the rash was present for 10 days 
with itching.  The physician noted that the veteran had 
mildly irritated skin of the forehead and no distinct 
lesions.  He prescribed hydrocortisone 1 percent as needed.

The VA medical examiner noted in August 1997 that the veteran 
has had rashes since 1991 that come and go.  There were no 
rashes present at the time of the examination, but the 
veteran described the appearance of the rash which he stated 
occurs mostly on his arms.  He described the rash as tiny 
blisters with clear fluid, itchy with dry skin around it.  
The examiner also noted that there were no problems at the 
time of the examination.  However, the veteran contends that 
he continues to have a rash problem with no diagnosis.

The veteran further contends that he continues to have severe 
bone and joint pain that has not been diagnosed.  Service 
medical records at enlistment show no musculoskeletal 
abnormalities.  Service medical records subsequent to 
enlistment reveal several musculoskeletal injuries.  April 
1988 medical treatment records show that the veteran was 
diagnosed with a right ankle strain.  There was soft tissue 
swelling overlying the lateral malleolus.  There was no 
fracture or dislocation.

In June 1988 the veteran complained of pain, swelling and 
discoloration in his left ankle when he twisted it while 
walking down the steps.  X-ray revealed no fracture.  He was 
diagnosed with left ankle sprain.  He received follow-up 
treatment for the left ankle sprain in July and August 1988.  

In April 1989 the veteran complained of waking up with pain 
to the left sternocleidomastoid.  He had no spasm or 
tenderness.  He was diagnosed with left supraclavicular 
muscle strain.  In November 1989 he had a hyperextension 
injury of his distal interphalangeal while in a football 
game.  He complained of persistent pain and swelling and 
intermittent numbness of distal volar aspect.  He was 
diagnosed with grade I sprain of the 3rd right distal 
interphalangeal.  





X-ray revealed a small linear separation at the base of the 
distal phalanx, right digit, volar aspect, indicating the 
presence of a small avulsion-type of fracture. 

In December 1989 the veteran reported injury to his left knee 
while skiing.  He complained of sharp pain while walking or 
bending the knee.  On examination there was tender resolving 
ecchymosis of the medial knee and calf.  There was no laxity, 
deformity or internal derangement.  The diagnosis was left 
knee contusion.

In March 1990 the veteran slipped on glass which became 
imbedded in his left heel.
The glass was pulled out and the left heel was negative on x-
ray.

During the VA examination in August 1997 the veteran 
complained of knee pain, elbow joint pains and bone-type pain 
in the arms.  Examination revealed he had good range of 
motion throughout all of the joints with no difficulties at 
all.  The examiner noted that the examination was within 
normal limits.  In pertinent part, the diagnosis was Persian 
Gulf Syndrome such as joint and bone pain.  

A VA mental disorder examination was also conducted in August 
1997.  Examination revealed that the veteran appeared alert, 
had good hygiene and grooming, was well developed and 
nourished, and was in no apparent acute physical distress.  
He communicated fairly well verbally; his conversation was 
coherent, relevant and goal directed.  His affect was broad 
ranged with euthymic mood appropriate to his thought content.  
His insight, judgment and impulse control were all intact.

It was noted that after military discharge, the veteran 
started college, and he was married in 1992.  He quit school 
and started working full-time in sales and had continued to 
work.  He had had no problems in school or at work.  He had a 
past and present Global Assessment of Functioning (GAF) score 
of 75.

Criteria

Increased Rating for Bronchial Asthma and Headache Disorder

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


Under the criteria for evaluating bronchial asthma, a 10 
percent rating is warranted when there is a FEV-1 of 71- to 
80-percent of predicted, or; when the ratio of FEV-1/FVC is 
71 to 80 percent, or; when intermittent inhalational or oral 
bronchodilator is required.  A 30 percent rating is warranted 
when the FEV-1 is 56- to 70-percent of predicted; or, the 
FEV-1/FVC is 56 to 70 percent; or, daily inhalational or oral 
bronchodilator therapy is required; or, inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted when the FEV-1 is 40- to 55-percent of predicted; 
or, the FEV-1/FVC is 40 to 55 percent; or, at least monthly 
visits to a physician are required for the care of 
exacerbations; or, when intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
required when the FEV-1 is less than 40-percent of predicted; 
or, the FEV-1/FVC is less than 40 percent; or, when there is 
more than one attack per week with episodes of respiratory 
failure; or, when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

As above, in the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks 
must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  That code provides that very frequent 
and completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant assignment of a 50 
percent evaluation.  Where there are characteristic 
prostrating attacks occurring on an average of once a month 
over several months, a 30 percent evaluation is warranted.  
Where there are characteristic prostrating attacks averaging 
one in two months over several months, a 10 percent 
evaluation is warranted.  Where attacks are less frequent, a 
zero percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

Service Connection for Hypothyroidism and 
Irritable Colon Syndrome

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

Where the issue presented in an application for service-
connection disability is factual in nature, that is, whether 
an incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  


However, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for certain chronic conditions may be 
established where the condition was not diagnosed during 
service, but became manifest to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303,305 (1992).  

Service connection may also be granted for disability which 
is proximately due to a service-connected disease or granted 
for disability which is proximately due to a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999); 
Harder v. Brown 5 Vet. App. 183, 187 (1993).

Service Connection for Rash and Joint and Bone Pain

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.317 (1999); Public Law 103-446 
(November 2, 1994).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders.



Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (1999).

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  38 
U.S.C.A. § 7104(c) (West 1991).


When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

Increased Rating for Bronchial Asthma and Headache Disorder

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating for bronchial asthma and 
headache disorder are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  In this case, the 
veteran's service medical records have been obtained and he 
has been afforded VA examinations.  The veteran has not 
informed VA of the existence of any additional medical 
evidence to support his claims.  The Board, therefore, is 
satisfied that all available relevant evidence that may be 
obtained has been obtained regarding the claims and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

The veteran's bronchial asthma has been rated as 10 percent 
disabling under Diagnostic Code 6602 because the objective 
medical evidence shows that he occasionally uses an inhaler.  
The Board notes that the veteran's FVC and 
FEV-1/FVC levels are not within the compensable level under 
an evaluation of 10 percent for the cited pulmonary study 
guidelines.  

The next highest rating of 30 percent under Diagnostic Code 
6602 is not warranted because there is no competent medical 
evidence reflecting that the veteran's 
FEV-1 or FEV-1/FVC is ever less than 78 percent of predicted 
or better.  Furthermore, there is no competent medical 
evidence reflecting that the veteran uses daily inhalational 
or oral bronchodilator therapy or inhalational anti-
inflammatory medication.  The competent medical evidence 
reflects that the veteran has been diagnosed with mild 
asthma.  He has been placed on inhalers that he uses 
occasionally.  It was noted in the August 1997 VA mental 
disorder examination that he has fewer asthmatic attacks 
because he uses the inhaler.  Therefore, a preponderance of 
the evidence supports a finding that the symptoms associated 
with the veteran's service-connected bronchial asthma more 
nearly approximate those of a 10 percent evaluation where 
intermittent inhalational or oral bronchodilator therapy is 
required.  Therefore, the 10 percent evaluation is 
appropriate and, based on the above analysis, a preponderance 
of the evidence is against a higher evaluation.

Moreover, the veteran maintains that his bronchial asthma 
condition is more than 10 percent disabling due to other 
residuals involved with his lungs.  There is, however, no 
objective medical evidence of record to support his 
contention.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
evidence does not demonstrate the presence of symptomatology 
resulting from the veteran's service-connected bronchial 
asthma as required for an evaluation of 30 percent, the Board 
reiterates its finding that an increased evaluation is not 
warranted.

Headache Disorder

The veteran is currently assigned a non-compensable 
evaluation for his service-connected headache disorder.  

A non-compensable or zero percent evaluation is assigned when 
characteristic prostrating attacks of migraine are less 
frequent than an average of one in two months over the last 
several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A review of the evidence of record reveals that the 
veteran's disability picture more nearly approximates the 
criteria required for a non-compensable evaluation.  38 
C.F.R. § 4.7 (1999).

Service medical records show two occasions where the veteran 
was diagnosed with headache, that is, April and November 
1990.  Prior to April 1990 the veteran complained of 
headaches but resultant diagnoses indicated a condition or 
conditions other than a headache disorder.  The Board has 
closely evaluated the medical records containing the 
veteran's intermittent complaints of headache during service 
and note that there was no independent treatment for a 
headache disorder until the diagnosis in April 1990.  Prior 
treatment was in direct response to the respective diagnoses.  

The regulations require both characteristic prostrating 
attacks and a frequency of an average of one attack in two 
months over the last several months.  In the instant case, 
the evidence does not show that the veteran's treatment of 
headache in April 
and November 1990 was manifested by characteristic 
prostrating attacks.  The examiner did not render a finding 
or opinion that the veteran's headaches were prostrating, nor 
do the records contain findings upon which the Board could 
infer that such attacks were of such severity to support a 
conclusion that the attacks were prostrating.

The veteran reported in his notice of disagreement that he 
has had headaches sufficient to cause him to lose his 
eyesight and make his arms tingle.  He indicated that he 
suffers several severe headaches a month.  He also reported 
that the headaches put him in a prostrating condition.  As 
noted above, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  See Espiritu, supra.  
Here, the medical evidence does not support the veteran's 
contentions.  

Furthermore, there is no indication in the file of medical 
treatment of a headache disorder since in-service treatment 
in November 1990.  VA examination of the head revealed no 
symptoms in connection with the veteran's service-connected 
headache disorder to warrant a compensable evaluation.  
Accordingly, the Board finds that the veteran's disability 
picture more nearly approximates the criteria of 
characteristic prostrating attacks less frequent than an 
average of one in two months averaging over last several 
months for a non-compensable evaluation.  38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (1999).

Based upon the above findings with regard to the veteran's 
service-connected bronchial asthma and headache disorder, and 
following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability. See VAOPGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Furthermore, the record before 
the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.

Service Connection for Hypothyroidism and Irritable Colon 
Syndrome

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for 
hypothyroidism and irritable colon syndrome must be denied as 
not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows no in-service treatment for or diagnosis of 
hypothyroidism or irritable colon syndrome.  The record does 
show that while in-service the veteran had complaints of 
nausea, vomiting, diarrhea and reported intermittent lower 
abdominal pain, but he was not treated for or diagnosed with 
hypothyroidism or irritable colon syndrome.  In one instance 
he was diagnosed with gastroenteritis and in another the 
diagnosis was upper respiratory infection.  

Furthermore, there is no evidence of post-service treatment 
or diagnosis of hypothyroidism or irritable colon syndrome 
within any applicable presumptive period.  Consequently, 
there is no competent medical evidence of a nexus between any 
current thyroid or colon disability and service.  Because the 
veteran has failed to provide competent evidence of a nexus 
between his current diagnoses of hypothyroidism and irritable 
colon syndrome and military service, the Board finds that his 
claims of entitlement to service connection for such 
conditions must be denied as not well grounded.  

The veteran has proffered no objective medical evidence to 
support his contention that numerous x-rays of his lungs and 
exposure to depleted uranium has led to his 
hypothyroidism condition.  The veteran's own opinions and 
statements will not suffice to well ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu, supra at 
494-495.  





Moreover, the veteran contends that his colon problems have 
not been diagnosed. His contention has no probative value as 
the file contains an August 1997 VA examination that provides 
a diagnosis of irritable bowel syndrome, as evidenced by the 
endoscopy and soft, almost diarrhea-like stool with 
occasional blood. 

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish his claims as well 
grounded and the veteran has not indicated the existence of 
any evidence that has not already been obtained that would 
well ground his claims.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether the veteran's 
claim is well grounded, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether the veteran has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  This is because 
in assuming that the claims were well grounded, the RO 
accorded him greater consideration than his claims in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996);. Bernard v. Brown, 4 Vet. App. 384 
(1993).

As the veteran's claims for service connection for 
hypothyroidism and irritable colon syndrome are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.

Service Connection for Rash, Joint and Bone Pain 

The Board reiterates the four requirements of a well grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent within the specified presumptive 
period; and (4) a nexus between the chronic disability and 
the undiagnosed illness.  See VAOPGCPREC 4-99.  

In the instant case, there is clear evidence that the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf war.  There is also evidence of signs or 
symptoms of an undiagnosed illness.  This is based upon the 
veteran's statements to the effect that he continues to have 
a rash problem and severe bone and joint pain.  38 C.F.R. 
§ 3.317 allows consideration of non-medical indicators that 
can be independently observed or verified.  

Lay statements from the veteran that he is able from personal 
experience to make an observation are considered as evidence 
in determining whether he is suffering from an undiagnosed 
illness.  In Espiritu, supra the Court held that although lay 
persons are not qualified to render opinions as to a medical 
diagnosis or causation, they may testify to manifestations of 
symptoms that are capable of observation.  Thus, in this 
instance, the first two requirements of a well-grounded claim 
have been satisfied.  See 38 C.F.R. § 3.317 and VAOPGCPREC 4-
99.

38 C.F.R. § 3.317 requires that there must be some objective 
indication or showing of the disability, which is observable 
by a person other than the veteran or for which medical 
treatment has been sought; this requirement is not met in the 
instant case.  Objective indications of a chronic disability 
during the relevant period of service or to the degree of 
disability of 10 percent within the specified presumptive 
period is not shown in the record.  

Service medical records show that the veteran had a mildly 
irritated skin condition of his forehead with no distinct 
lesions.  This condition was manifested in January 1990 prior 
to the veteran's tour of duty in the Persian Gulf.  Such 
condition was not shown to be chronic or disabling.

There is no evidence in the record of treatment for a rash or 
any other skin disorder since service.  Furthermore, there 
was no rash present at the VA examination in August 1997.  
Consequently there is no objective medical indication of a 
rash to any degree of disability during or after service.

In addition, a person other than the veteran has not observed 
joint and bone pain indicated by the veteran nor has he 
sought medical treatment for the alleged joint and bone pain.  
Service medical records show that veteran sustained injury to 
his ankles, left supraclavicular, 3rd distal interphalangeal, 
knee and heel prior to his tour in the Persian Gulf.  His 
current complaints of joint pain are described as being of 
the knee, elbow, bone, and arms.  There is no evidence in the 
record of treatment for joint and bone pain since service.  
Furthermore, the VA examination in August 1997 revealed good 
range of motion of all joints with no difficulty.  
Consequently there is no objective medical indication of 
joint and bone pain to any degree of disability during or 
after service.

Since there are no objective indications of a chronic 
disability, specifically, rash and joint and bone pain, the 
fourth requirement necessary to establish a well grounded 
claim cannot be met.

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  "Disability" 
is defined as any impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Here, the veteran has proffered no evidence that the 
alleged rash and joint and bone pain conditions are 
disabling.  He reported that he currently works in sales and 
has no problems with work.

Based upon the foregoing, the Board finds that the veteran 
has not provided the necessary evidentiary requirements to 
establish a well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for disability 
due to undiagnosed illness.  Consequently the veteran's 
claims for service connection for rash and joint and bone 
pain is not well grounded.

It is again noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether the veteran's 
claim is well grounded, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether the veteran has been prejudiced thereby.  In light of 
the veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  This is because in 
assuming that the claims were well grounded, the RO accorded 
him greater consideration than his claims in fact warranted 
under the circumstances.  See Meyer, supra; Bernard, supra.

Fatigue

In his July 1997 application the veteran raised a claim for 
service connection for fatigue.  In his notice of 
disagreement and appeal to the Board, he stated that the 
issue of fatigue had not been rated or addressed.  However, 
the RO addressed the issue of fatigue in the March 1998 
Statement of the Case.  The RO noted that symptoms of fatigue 
are an aspect of the veteran's hypothyroidism disorder and 
therefore cannot be considered as a separate disability 
entity under Public 
Law 103-446.

In this case, even assuming arguendo that the veteran has 
shown that fatigue is an undiagnosed condition resulting from 
Persian Gulf Service, there has been no showing the claimed 
fatigue has resulted in a disability within the meaning of 
applicable law.  

The Board notes in this regard that there has been no 
suggestion, either by medical or lay evidence that the 
veteran's claimed fatigue is severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months.  See 38 C.F.R. § 4.88 (1999).


ORDER

Entitlement to a rating excess of 10 percent for bronchial 
asthma is denied.

Entitlement to an increased (compensable) rating for a 
headache disorder is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for hypothyroidism and 
irritable colon syndrome, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for rash and joint and bone 
pain due to an undiagnosed illness, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

